Citation Nr: 0202101	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  98-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.  He served in Vietnam from March 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In December 1999, the Board reviewed the claim of entitlement 
to service connection for PTSD and remanded it for additional 
evidentiary development.

In the December 1999 decision remanding the claim concerning 
PTSD, the Board also reviewed a claim of entitlement to 
service connection for a chronic knee disorder.  It denied 
this claim as not well grounded.  On November 9, 2000, 
however, the Veterans Claims Assistance Act of 2000 (the 
VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA eliminates the 
threshold requirement that a claim be found well grounded, as 
that term was formerly used in 38 U.S.C.A. § 5107(a), and it 
requires that certain duties owed by VA toward the claimant 
and set forth therein be fulfilled before the claim is 
adjudicated.  

Under the VCAA, any veteran whose claim was denied or 
dismissed as not well grounded by VA, the Court of Appeals 
for Veterans Claims, or the Federal Circuit during the period 
from July 14, 1999, to November 9, 2000 may have the claim 
readjudicated under Chapter 51 of Title 38, including the 
provisions of the VCAA.  Thus, the veteran is hereby advised 
that if he wishes to have his claim of entitlement to service 
connection for a chronic knee disorder readjudicated pursuant 
to the new law, he must affirmatively communicate that 
intent, and his request must be received by VA no later than 
November 9, 2002.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD that is based 
on a combat-related stressor in service.

2.  The veteran engaged in combat with the enemy during 
service in Vietnam.


CONCLUSION OF LAW

The veteran incurred PTSD during service.  38 U.S.C.A. §§  
1110, 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

The veteran's service medical records do not make reference 
to treatment for any psychiatric condition or combat injury.  
However, the report of the history given by the veteran for 
his July 1996 pre-induction examination refers to nervous 
trouble, and the report of the medical examination cites, 
without explanation, psychiatric abnormality.  The report of 
the history given by the veteran for his July 1968 separation 
examination also notes a history of nervous trouble, but 
there is no citation of psychiatric abnormality in the report 
of the medical examination. 

In December 1996, the veteran submitted a formal claim of 
entitlement to service connection for PTSD on VA Form 51-526.

In January 1997, the RO wrote the veteran requesting that he 
complete VA Form 21-95-1, Information in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder (PTSD).  
The RO also requested in that letter that he submit, or 
permit the RO to obtain, the records of the physician, Dr. 
Crunk, that the veteran named in his formal claim, and advise 
the RO of other private medical treatment that might be 
pertinent to the claim.

A January 1997 treatment referral from Leo M. Pisculli, M.D. 
was received in connection with the claim in February 1997.  
The referral noted "Axis I" diagnoses for the veteran of 
"post-traumatic stress disorder with depression" and 
"alcoholism."  

Service personnel records, including Form DD-214, concerning 
the veteran's service in the United States Army from October 
1966 to August 1968 were received in April 1997.  These 
document show that the veteran served in Vietnam from March 
1967 to March 1968 and received the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
two Overseas Bars, and the marksmanship badge for M-14 rifle 
training completed in December 1967.  The records indicate 
that the veteran's unit in Vietnam was Company A, of the 44th 
Signal Battalion, 2nd Signal Group.  The Form DD-214 lists 
the veteran's MOS (military occupation specialty) as that of 
switchboard operator.  

A completed VA questionnaire, Information in Support of Claim 
for Service Connection for Post-Traumatic Stress Disorder 
(PTSD), was received from the veteran in May 1997.  In the 
questionnaire, the veteran described stressors that he said 
he experienced while serving in Vietnam.  The veteran stated 
that in approximately April 1967, during his first month in 
country, his unit sustained several rocket and mortar attacks 
from the enemy, as well as frequent sniper attacks.  He 
stated that during the period from May 1967 to August 1967, 
his unit encountered firefights, mortar and rocket fire, 
sniper fire, and booby traps from the enemy at Bien Hoa.  He 
alleged that he had fought with weapons during the firefights 
in order to "survive."  He claimed that he saw other 
soldiers get killed or wounded during the attacks and 
firefights, as well as by enemy land mines, grenades, and 
booby traps.  The veteran also alleged in the questionnaire 
that during the period from September 1967 to November 1967, 
his unit became attached to  Military Assistance Command 
Vietnam (MACV) forces in the Army of the Republic of Vietnam 
(ARVN) III Corps zone and that during that detail, the 
purpose of which was to teach field soldiers the "techniques 
of field lineman," he experienced several firefights while 
in the field and at least two major ground attacks by the 
enemy.  He said that he witnessed during these episodes the 
killing and wounding of other soldiers.  

The veteran recounted in the questionnaire episodes that he 
said took place during the period from December 1967 to March 
1968, including during the Tet Offensive.  He related that 
his unit encountered increased enemy rocket and mortar 
attacks upon their base camp in Bien Hoa, including attacks 
upon the perimeter, and that he witnessed during this time 
the killing and wounding of a great many other soldiers.  He 
purported to identify several of those soldiers by name, 
though most of the names were partial.  He indicated that he 
was fighting with arms during these encounters.  He described 
seeing an enemy soldier on fire from napalm, and related that 
he deliberately refrained from ending his agony by shooting 
him.

In July 1997, the RO wrote to the Department of the Army, 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), described the stressors that the veteran had 
alleged concerning his service in Vietnam, and requested that 
they be verified.  In July 1997, the RO wrote to the veteran 
informing him of its request to USASCRUR and also advising 
him of what evidence was needed to substantiate his claim. 

Clinical records of Dr. Crunk were subsequently incorporated 
into the claims file.  These show treatment mainly for 
physical disorders.  They contain a note dated in December 
1995 stating that the veteran carried diagnoses of anxiety, 
depression, and hyperlipidemia. 

Additional records from Dr. Pisculli show treatment from 
November 1996 to August 1997.  They document that at his 
initial interview with the veteran, in November 1996, the 
physician formed a diagnostic impression of "[p]robable 
PTSD" [with] depression" and "[a]lcohol abuse."  The 
report of the initial interview referred to "many traumatic 
experiences" that the veteran said he had experienced during 
military service in Vietnam.  Subsequent documentation 
alluded to the Vietnam service and to the belief expressed by 
the veteran that the death of a friend from cancer several 
years before had awakened in him traumatic memories of that 
service.

Also part of the claims file, and received in August 1997, 
were the records of the veteran's inpatient stay in the PTSD 
residential treatment program at the Palo Alto, California VA 
Medical Center (VAMC) from March 1997 to May 1997.  Clinical 
notes identified the veteran's psychiatric problems as 
anxiety, depression, PTSD symptoms, and alcohol abuse in 
remission.  His discharge summary reports Axis I diagnoses of 
post-traumatic stress disorder and dysthymia.  PTSD was 
attributed to his exposure to "very heavy war stress while 
in Vietnam."  

In February 1998, materials were received from USASCRUR in 
response to the RO's inquiry of July 1997.  These materials 
consisted of Operational Report / Lessons Learned documents 
("Operational Reports") for the 2nd Signal Group and a 
history of the 44th Signal Battalion, both pertaining to the 
period August 1966 to March 1968, and Morning Reports.

In August 1998, a statement was received from a person who 
reported that he had served with the veteran on an assignment 
with MACV Advisory Teams in the ARVN III Corps zone and at 
Bien Hoa Airbase during the Tet Offensive in January 1968.  
He averred that while he and the veteran served together, 
they were "repeatedly exposed to life threatening situations 
with repeated exposure to trauma of all kinds."  He gave 
examples of these things that included an attack by the enemy 
upon their ARVN headquarters that led to a ten-hour battle, 
participating in the defense of the Bien Hoa Airbase in 
January 1968, and the veteran's having been assigned after 
that battle "to clean-up all the enemy bodies, many of which 
were terribly mutilated and burned beyond recognition."

Later in August 1998, a hearing was held before a hearing 
officer at the RO.  The veteran testified about traumatic 
experiences that he said he had undergone in Vietnam.  He 
said that although his military occupation specialty (MOS) 
was that of switchboard operator, he eventually found himself 
working as a field lineman as part of a small team.  He said 
that while in the field laying wires and cables, he and his 
comrades often would encounter enemy sniper fire, rockets, 
and mortars, and would become involved in firefights with the 
enemy.  

The veteran also related that the base manned by his unit 
normally was the target of enemy attacks at night.  He said 
that in approximately February 1968 during the Tet Offensive, 
however, there was an increase in the rocket and mortar 
attacks on the base.  He suggested that these included 
attacks on the base perimeter while he was performing 
perimeter guard duty.  He spoke of hearing the screams of 
those on whom U.S. airplanes had just dropped napalm during 
the 1968 Tet Offensive.  He said that he allowed a Vietnamese 
soldier hit by napalm to burn rather than shooting him and 
ending his suffering.  The veteran also recounted that during 
the 1968 Tet Offensive, he was one of a number of U.S. 
soldiers who had to collect the bodies or body parts of those 
Vietnamese who had been killed, and put them in a truck so 
that they could be transported to a common pit for burial.  

The veteran said that he found the bodies of two American 
soldiers among the dead and set them aside.  He said that 
when he was temporarily assigned to assist a Vietnamese Army 
unit, he went out on patrols in which entire villages were 
destroyed and that on one such occasion, the captain posted 
the heads of two children on a stick.  Another witness 
confirmed that members of the unit often were subject to 
enemy mortar and rocket fire.  

Social Security Administration (SSA) records were received in 
January 2000.  These indicated that in October 1998, the SSA 
notified the veteran that he was eligible to receive 
Supplemental Security Income for which he had applied and 
that the basis of this award was his disability from PTSD and 
knee pain.

In February 2000, the RO received a letter from Sydney Quinn, 
MFT.  Ms. Quinn reported that she had been treating the 
veteran since June 1998 for PTSD and depression related to 
his experiences in Vietnam.  She asserted that he was 
"emotionally and physically disabled from his time in 
Vietnam."

Also submitted in February 2000 was a statement by David 
Scheidlinger, M.D. of the County of Mono Mental Health 
Program.  Dr. Scheidlinger indicated that he had been 
treating the veteran for PTSD and major depressive disorder 
since July 1998 and considered the veteran to be disabled on 
account of those disorders.

In accordance with the December 1999 Remand, the veteran 
received a VA psychiatric examination in May 2001.  The 
examiner reviewed the claims file, noting the medical history 
contained therein.  During the clinical interview conducted 
by the examiner, the veteran said that he had not sought 
treatment for any psychiatric problems until a friend of his 
died from cancer in 1989.  The veteran gave the examiner an 
account of the stressors he had experienced while serving in 
Vietnam.  He emphasized that although he was trained as a 
switchboard operator and radioman, he worked in Vietnam as a 
lineman after his first three weeks there, and in that 
capacity was often in the field.  

The veteran described for the examiner a number of traumatic 
experiences that he said he had in Vietnam.  He related that 
he often encountered enemy fire both in the field and at the 
base of his unit.  He said that when he was assigned to an 
ARVN unit, the Vietnamese Army officer would cut off the 
heads of dead babies and display them on posts at the edge of 
town.  He reported that he had seen a fellow soldier killed 
by a booby trap while trying to pick up a baby that he 
himself had passed by.  He related that during the Tet 
Offensive, he witnessed the agony of people whose flesh was 
burning from napalm that was being dropped by U.S. airplanes.  
He recounted that in one instance, he allowed a Vietnamese 
soldier to continue to burn rather than shoot him and end his 
suffering.  He stated that he helped to put the bodies of 
Vietnamese soldiers killed in combat into trucks for 
transportation to burial pits and in that process encountered 
the bodies of dead U.S. soldiers as well.

The examiner administered two diagnostic tests, the Beck 
Depression Inventory and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder.  The veteran received 
a score on the former in the range of extremely severe.  His 
score on the Mississippi Scale was 143, which the examiner 
remarked was considerably above the cut-off score of 107 for 
a diagnosis of PTSD.  The examiner delivered a multiaxial 
diagnosis.  On Axis I, the diagnoses were "[p]ost-traumatic 
stress disorder, chronic, severe," "[d]ysthymic disorder," 
and "[a]lcohol abuse in sustained partial remission;" on 
Axis IV, occupational problems and disability; and on Axis V, 
a GAF score of 40, which the examiner noted was indicative of 
"[m]ajor impairment in occupational and social functioning 
due to PTSD."

ii.  VCAA

Among other things, the VCAA eliminated the well-grounded-
claim requirement and modified VA's duties to notify and 
assist claimants.  See generally VCAA, §§ 3, 4, 7, 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) (holding all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply.  Wensch v. Principi, No. 
99-2210 (U.S. Vet. App. Dec. 20, 2001); Dela Cruz; see also 
VCAA § 3(a), 114 Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran has been informed via the statement 
of the case, supplemental statement of the case and Board 
remand of the evidence necessary to substantiate his claim.  
The RO has sought all evidence that could be relevant to the 
claim, including service department records that would 
provide credible supporting evidence of the claimed stressors 
or show that the veteran participated in combat.  
Additionally, the veteran has been afforded examinations.

As the veteran has been afforded the notice and assistance 
that the VCAA requires, and in view of the Board's favorable 
decision, he will not be prejudiced if the Board decides his 
claim at this time.  Bernard v. Brown 4 Vet. App. 384, 392-94 
(1993).

iii.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
March 7, 1997.  See 64 Fed. Reg. 32, 807 (June 18, 1999).  
The veteran's claim was filed in December 1996.  Thus, to the 
extent that either version of the regulation is more 
favorable to the claim on any question than is the other, 
that version will be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply); Cohen v. Brown, 
10 Vet. App. 128, 139 (1997).

The Board notes that the RO reviewed the claim under both the 
current and the former versions of section 3.304(f).  See 
Bernard.

Under the former version of the regulation, in effect prior 
to March 7, 1997, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record in this case shows that the veteran has a current 
diagnosis of PTSD.  The Board finds that both the diagnosis 
rendered during the VA examination of May 2001 and that 
stated on the VA discharge summary of May 1997 constitute 
"clear " - - that is, "unequivocal," see Cohen, 10 Vet. 
App. at 139 - - diagnoses of PTSD.  See 38 C.F.R. §§ 3.304, 
4.125 (1996).  Thus, under the former version of the 
regulation governing proof of claims of entitlement to 
service connection for PTSD, there is sufficient proof of the 
diagnosis.  Id.  The Board notes that the diagnosis given 
during the VA examination of May 2001 conforms to the DSM-IV 
diagnostic standard for PTSD and thus satisfies the current 
version of section 3.304(f) as well.  See 38 C.F.R. 
§ 3.304(f) (2001).

The record in this case also reveals that both these 
diagnoses of PTSD have been based on the assumption that the 
veteran participated in combat situations on more than one 
occasion while serving in Vietnam.  The diagnosis of PTSD 
rendered during the May 2001 VA examination is also based on 
the assumption that the veteran experienced specific combat-
related stressors while serving in Vietnam.  

Thus, medical experts have considered the combat-related 
stressors alleged by the veteran, and have diagnosed PTSD 
based on those stressors.  See 38 C.F.R. § 3.304(f); 
38 C.F.R. § 4.125; West (Carelton) v. Brown, 7 Vet. App. 70, 
79 (1994); Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

The issue to be resolved on this appeal is whether there is 
credible supporting evidence of the combat-related stressors 
alleged by the veteran or whether the evidence demonstrates 
that he participated in combat, in which case credible 
supporting evidence is unnecessary.  38 C.F.R. § 3.304(f).

The question of whether an alleged stressor is supported by 
credible evidence is one of fact to be resolved by VA 
adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran has described certain stressors that he has said 
he experienced during his service in Vietnam.  He has 
recounted experiencing mortar, rocket, and small arms attacks 
by the enemy in approximately April 1967 at Bien Hoa and 
during the period December 1967 to March 1968 at Bien Hoa and 
the Bien Hoa Air Base, including attacks on the base 
perimeter during that period, and seeing other soldiers 
wounded or killed during those attacks and ensuing fighting.  

In addition he has alleged other combat-related stressors: 
witnessing a Vietnamese Army captain posting the heads of 
infants or small children on sticks while serving with the 
ARVN in the III Corps zone; observing the agony of Vietnamese 
on whom U.S. airplanes were dropping napalm during the 1968 
Tet Offensive, and refraining from ending the agony of one 
such napalm victim by shooting him; during the 1968 Tet 
Offensive, loading the bodies or body parts of Vietnamese who 
had just been killed, including by napalm, into trucks for 
transfer to a common pit and also realizing that some of the 
remains were of dead American soldiers.  

The VA General Counsel has issued an opinion concerning how 
VA is to determine whether a veteran has had combat service 
for purposes of applying section 1154(b), the authorizing 
statute for section 3.304(f).  The VA General Counsel held 
that to be considered to have engaged in combat with the 
enemy for purposes of section 1154(b), a veteran must have 
participated directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999), 65 
Fed. Reg. 6257 (October 18, 1999); see 38 U.S.C.A. § 7104(c) 
(West 1991) (opinions of the VA General Counsel are binding 
on the Board).  

The General Counsel emphasized that a determination that a 
veteran engaged in combat with the enemy need not be based on 
military citations or other particular type or types of 
evidence but rather, may be supported by any evidence 
probative of that fact.  Id.  Likewise, the General Counsel 
stated that whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) is a question that must be resolved on a 
case-by-case basis.  The General Counsel confirmed that the 
rule requiring that a claimant be given the benefit of the 
doubt on any issue material to a determination of a claim 
when the evidence on that issue is in relative equipoise, see 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, applies to the 
issue whether a veteran engaged in combat with the enemy.  
Id.

In this case, the record contains service department evidence 
that while serving in Vietnam as a soldier in the United 
States Army, Second Signal Group, the veteran "engaged in 
combat with the enemy," as the VA General Counsel has 
defined that concept.  The Board notes that his Form DD-214 
shows that the veteran held the MOS of radio switchboard 
operator and was authorized to receive the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, two Overseas Bars, and a marksmanship badge 
for M-14 rifle training - - other service department records 
reflect that he completed this training in December 1967.  
His MOS is not indicative of combat service, and none of his 
citations denote participation in combat.  Therefore, this 
evidence may be regarded as weighing against the proposition 
that the veteran engaged in combat with the enemy as part of 
his service in Vietnam.  See VAOPGCPREC 12-99.  However, the 
Board finds that when other service department evidence of 
record is considered, and reasonable doubt is resolved in 
favor of the veteran, that conclusion is established.  

The service department records document that the veteran 
served in Vietnam from March 1967 to March 1968 and that as 
of April 1967, his unit was Company A, of the 44th Signal 
Battalion, 2nd Signal Group.  The service department records 
document that throughout the veteran's Vietnam service, 
Company A was stationed in Bien Hoa (although the 
headquarters of the Battalion moved to Long Binh in August 
1967).  The service department records reflect that in order 
to provide communications support to MACV Advisory Teams in 
the III Corps Tactical Zone, part of the 44th Battalion, 
Company A and Company B, became attached to the 36th Signal 
Battalion subsequently in 1967, apparently from June 1967 
until August 1967, when documentation indicates the 
attachment order was revoked.  

The service department records show that the veteran's unit, 
Company A, came under attack from the enemy on more than one 
occasion.  Although these records do not specifically 
document that the veteran was with his unit on the occasions 
in question, no evidence of record indicates that he was not.  
Furthermore, such documentation is not required.  See Suozzi 
v. Brown, 10 Vet. App. 307, 310-11 (1997) (radio log showing 
that the veteran's company had come under attack was 
sufficient to corroborate the in-service stressor alleged by 
the veteran, despite the fact that the radio log did not 
identify his participation).  His participation in those 
events may be inferred from the involvement of his unit.  See 
Suozzi, 10 Vet. App. at 310.  Any reasonable doubt concerning 
this question must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board 
finds that service department records reflecting that Company 
A was subjected to attacks from the enemy on several 
occasions establish that the veteran participated directly in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality - - that is, 
engaged in combat with the enemy.  Id.

For example, it is documented in an Operational Report for 
the 2nd Signal Group that in May 1967, an enemy force 
attacked a Permanent Signal Site manned by Company A for 
approximately two hours with mortar and small arms fire.  
Another Operational Report recounts that in December 1967, 
the enemy directed 15 rounds of "harassment-type fire" 
along the southern perimeter of the Permanent Signal Site 
manned by Company A.  Another Operational Report indicates 
that in January 1968, the enemy carried out a ground attack 
with mortar, rocket, and small arms on the Permanent Signal 
Site at Bien Hoa and Bien Hoa Air Base that was being manned 
by Company A.  

In addition to the accounts indicating that Company A in 
particular came under enemy attack, the service department 
records on file contain accounts of other instances of enemy 
attacks described as involving the 44th Signal Battalion in 
general.  For example, an Operational Report reflects that 
the 44th Signal Battalion was involved as a friendly force 
when the enemy fired on a permanent signal site with small 
arms for approximately two hours in June 1967.  Another 
Operational Report documents several instances in July 1967 
when the 36th Signal Battalion, including that part of the 
44th Battalion (Company A and Company B) that had become 
attached thereto, was involved as a friendly force when the 
enemy attacked a Permanent Signal Site with mortar and 
rockets.  These reports add to the probative weight of the 
service department accounts indicating that Company A in 
particular came under enemy attack.

Because the Board has inferred from these service department 
records, after resolving reasonable doubt in his favor, that 
the veteran engaged in combat with the enemy, the combat-
specific stressors that he has alleged need not be supported 
by credible supporting evidence.  His lay testimony is 
sufficient.  38 C.F.R. § 3.304(f).

Because the record documents a medical diagnosis of PTSD 
related to combat stressors in service, and because the 
veteran participated in combat, the Board will grant the 
claim of entitlement to service connection for PTSD. 



ORDER

The claim of entitlement to service connection for PTSD is 
granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

